Exhibit Execution Copy SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT December 17, 2008 This Second Amended and Restated Employment Agreement(“Agreement”) replaces and supersedes in its entirety the First Amended and Restated Employment Agreement that was executed on June 4, 2008, and is entered into by and between LINN OPERATING, INC., a Delaware corporation (the “Company”), and DAVID B. ROTTINO (the “Employee”) as of the date first set forth above (the “Effective Date”) on the terms first set forth herein.LINN ENERGY, LLC, a Delaware limited liability company, and the one hundred percent (100%) parent of the Company (“Linn Energy”), is joining in this Agreement for the limited purposes of reflecting its agreement to the matters set forth herein as to it, but such joinder is not intended to make Linn Energy the employer of the Employee for any purpose. Accordingly, the parties, intending to be legally bound, agree as follows: 1.Position and Duties. 1.1Employment; Titles; Reporting. The Company agrees to continue to employ the Employee and the Employee agrees to continue employment with the Company, upon the terms and subject to the conditions provided under this Agreement. During the Employment Term (as defined in Section 2 of this Agreement), the Employee will serve each of the Company and Linn Energy as the Senior Vice President – Chief Accounting Officer. In such capacity, the Employee will report to Linn Energy’s and the Company’s Executive Vice President and Chief Financial Officer and otherwise will be subject to the direction and control of the Board of Directors of Linn Energy (including any committee thereof, the “Board”),and the Employee will have such duties, responsibilities and authorities as may be assigned to him by the Company’s Executive Vice President and Chief Financial Officer or the Board from time to time and otherwise consistent with such position in a publicly traded company comparable to Linn Energy which is engaged in natural gas and oil acquisition, development and production. 1.2Duties. During the Employment Term, the Employee will devote substantially all of his full working time to the business and affairs of the Company and Linn Energy, will use his best efforts to promote the Company’s and Linn Energy’s interests and will perform his duties and responsibilities faithfully, diligently and to the best of his ability, consistent with sound business practices. The Employee may be required by the Board to provide services to, or otherwise serve as an officer or director of, any direct or indirect subsidiary of the Company or to Linn Energy, as applicable. The Employee will comply with the Company’s and Linn Energy’s policies, codes and procedures, as they may be in effect from time to time, applicable to executive officers of the Company and Linn Energy.Subject to the preceding sentence, the Employee may, with the prior approval of the Board in each instance, engage in other business and charitable activities, provided that such charitable and/or business activities do not violate 040707, 000014, 102625768.2 Section 7 of this Agreement, create a conflict of interest or the appearance of a conflict of interest with the Company or Linn Energy or materially interfere with the performance of his obligations to the Company or Linn Energy under this Agreement. 1.3Place of Employment.
